DETAILED ACTION

      Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 February 2022.
3.	Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 28 February 2022 is acknowledged.

Specification
4.	The disclosure is objected to because of the following informalities:
	Paragraph [0041], line 3, please correct “configured to configured to”.
	Paragraph [0042], line 4, it appears “remove” should read – removed --.
	Paragraph [0046], line 3, please correct “configured to configured to”.
	Paragraph [0048], line 3, after “porous” (second occurrence), please insert – material --.
	Paragraph [0053], lines 9-10, it is not clear what “various examples” are illustrated in Fig. 5.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-3, 6, 8-10, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,985,042 (hereinafter Fiedler). 
As for claim 1, the patent to Fiedler discloses in Figs. 2 and 2A, for example, a cleaning assembly “for a container” (merely involves intended use), the cleaning assembly comprising: a base which can be inner sphere 3 or sphere 2; a plurality of projections or protrusions 6 extending from different locations about a circumference of the base 2 or 3, the plurality of protrusions 6 each tapering inwardly toward a distal end thereof: and a porous material (of spherical surface 5; col. 2, lines 49-58) arranged about the circumference of the base and between the plurality of protrusions 6 (note, sphere 2 and spherical surface 5 are “different” and/or can be of different materials; col. 2, lines 49-58; also reference Figs. Figs. 3 and 3A showing porous material between the protrusions). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As for claim 2, wherein at least two of the plurality of protrusions 6 are arranged on a first side of the circumference of the base 2 or 3 and at least four of the plurality of protrusions 6 are arranged on 
As for claims 3 and 12, wherein the base 2 and the plurality of protrusions 6 (which also includes projection/protrusion surface 8) are (can be) formed of a common material (col. 2, lines 49-50 and col. 3, lines 13-15).
As for claims 6 and 15, wherein each of the plurality of protrusions 6 are cone shaped (Figs. 2 and 2A).
As for claim 8, wherein the base includes a first material 2 (sphere 2 can be rubber; col. 2, lines 49-53) and a second material 3 (inner sphere 3 can be stainless steel and adds extra weight; col. 2, lines 37-44), and the second material 3 is deemed of a greater weight than the first material 2. 
As for claim 9, wherein the second material 3 is arranged within and surrounded by the first material 2 (Figs. 2 and 2A).
To avoid a redundant rejection, claim 10 is rejected similarly as claim 1 above. It will be added that inner sphere 3 serves also as a weight arranged within the base 2 configured to facilitate contact between the plurality of protrusions and the porous material “and the container” (intended use as explained above in claim 1) (inner sphere 3 adds extra weight to create more cleaning traction against opposing surfaces and can be stainless steel; col. 2, lines 37-44). Also, the porous material “configured to scour the container or capture the particles” (lines 7-9) also involves intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.



Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 4, 5, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fiedler.
	As for claims 4 and 13 reciting wherein the base and the plurality of protrusions are formed of silicone, Fiedler already teaches that the base (sphere) 2 can be rubber (col. 2, lines 49-53) and it would be well within the level of ordinary skill and obvious to provide for silicone which is well known for its flexibility and durability characteristics.
As for claims 5 and 14, reciting that the porous material has a greater flexibility than the base and the plurality of protrusions, it should be noted that Fiedler explicitly teaches that spherical surface 5 may be made of the same material as sphere 2 (sphere 2 may also be the base), or may be composed of any different material, and that spherical surface 5 contains the projections 6, and further that inner sphere or base 3 could also be stainless steel (col. 2, lines 43-65). Note, the plurality of protrusions 6 do not necessarily have to be porous or sponge-like and further that the protrusions 6 are not necessarily integral with spherical surface 5 (see differences between Figs. 1, 1A with respect to Figs. 2, 2A). In any case, given such teachings, it would be well within the capabilities of one skilled in the art to choose 
As for claim 11 reciting wherein a lesser number of the plurality of protrusions are arranged on a first side of the circumference of the base than on an opposing second side of the circumference of the base, Fiedler already teaches the projections/protrusions 6 maybe evenly spaced as shown in Fig. 3, or irregularly spaced, as shown in Fig. 3A, over the spherical surface 5 (col. 2, lines 61-65) and that choosing a lesser number of the plurality of protrusions are arranged on a first side of the circumference of the base than on an opposing second side of the circumference of the base (if not already in Fig. 3A) would be obvious to optimize cleaning effectiveness and/or for design aesthetics.

Allowable Subject Matter
11.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Dependent claim 7 defines allowable subject matter since the prior art fails to adequately teach or suggest all of the limitations of claim 7 (in combination with claim 1), in particular, wherein the base includes an outwardly extending lip portion configured to support the porous material.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Chow, Chernick et al., Nelson et al., Sawicki, Steel, Mondl et al. and Conder are pertinent to spherically-shaped cleaning devices having various surface protrusion arrangements.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723